Citation Nr: 1541032	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-15 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas, which denied the benefit on appeal.

The Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In July 2015, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's acquired psychiatric disorder claim.  

As an initial matter, the Board notes the Veteran's stressor of having witnessed mock interrogations while in service.  Although this event is not documented in his service records, and the Board has some concern regarding the extreme nature of the events described by the Veteran, the Board notes that he has submitted a lay statement from a fellow soldier who was part of these interrogations.  As there is some corroborative evidence regarding these events, and because the basic idea of his having witnessed mock interrogations is not inconsistent with survival training, for the limited purpose of this remand, the Board will accept that the events occurred.

Here, the Veteran first sought treatment for PTSD symptoms in 2009.  He has described his stressors as related to mock interrogations during training.  His VA psychologist diagnosed PTSD.  

The Veteran was afforded a VA psychiatric examination in February 2011, during which the examiner was unable to provide a current Axis I diagnosis.  The examiner opined that the Veteran did not have an adequate stressor and did not meet the criteria for a PTSD diagnosis.  The examiner did not, however, provide an opinion related to his symptoms present during his psychiatric treatment from 2009 to 2011.  

Additionally, there is some evidence that the Veteran's psychiatric disorder may have preexisted his military service.  Importantly, a review of his induction examination shows the Veteran's report of "nervous trouble" and the examiner noted that he has a "tendency for nervousness."  During his discharge physical examination in July 1969, the Veteran indicated he had symptoms of depression or excessive worry.  Service treatment records are otherwise devoid of any treatment for psychiatric complaints.  Finally, the Veteran submitted a March 2015 VA treatment record showing "military related PTSD and depression."   

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In this case, the Board finds that the February 2011 VA examination is inadequate.  The examiner did not take into account the previous diagnosis of and treatment for PTSD (noted during the appeal period), the possibility that the Veteran has an acquired psychiatric disorder that may have preexisted service and may have been aggravated during service, and the current records showing treatment for PTSD and depression.  On remand, the Board finds another examination is necessary to address the deficiencies noted herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records related to the Veteran's acquired psychiatric disorder and associate them with the electronic claims file.  

2.  Upon receipt of any new records, schedule the Veteran for an appropriate VA examination by either a psychologist or psychiatrist for his claim for service connection for an acquired psychiatric disorder, including PTSD.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed PTSD/acquired psychiatric disorder. 

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all psychiatric disorders and determine whether he has a diagnosis of PTSD in accordance with the criteria set forth in the DSM-V.  The examiner is also asked to specifically determine whether the Veteran had any acquired psychiatric disorder at any time during the appeal period.  See VA treatment records dated from 2009 to 2011 and the March 2015 VA treatment note.  

The examiner is asked to specifically determine whether the Veteran's reported stressors are adequate to support a diagnosis of PTSD.  For purposes of this opinion, the examiner is asked to presume that the Veteran participated in the AIT training as he contends.  

Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide answers/opinions to the following:

a.  Describe with detail the nature of any current psychiatric disorder, to include, but not limited to, PTSD;

b.  As to each diagnosis identified (at any point during the appeal period), provide an opinion whether such disability clearly and unmistakably (that is, obviously or manifestly) existed prior to the Veteran's active duty service. 

Then, address either c. or d. below, as appropriate:

c.  If a psychiatric disorder did not clearly and unmistakably exist prior to active duty service, provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that disorder originated during, or is etiologically related to, his active duty service.

d.  If a psychiatric disorder did clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether the disability clearly and unmistakably (obviously or manifestly) was not aggravated (increased in severity beyond the natural progression of the disability) during his active duty service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

3.  Perform any additional development deemed necessary. 
 
4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




